Citation Nr: 0014960	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  96-34 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss.

2. Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel

INTRODUCTION

The veteran had verified active military service from May 
1944 to May 1946, from January 1951 to February 1952, and 
from October 1961 to August 1962.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  


FINDINGS OF FACT

1. In July 1982, the RO issued a rating decision, which 
denied reopening the veteran's claim of entitlement to 
service connection for bilateral hearing loss on the basis 
that the evidence submitted did not constitute a new 
factual basis for reconsideration of service connection.  
The veteran was provided notice of this adverse decision 
and of his appellate rights in August 1982; but he did not 
initiate an appeal of the rating decision.  That decision 
became final in August 1983.  

2. Evidence added to the record since the July 1982 rating 
decision includes comrade statements, a VA audiological 
examination, sworn testimony, and lay statements from the 
veteran.  

3. This evidence does not bear directly and substantially 
upon whether bilateral hearing loss was aggravated by 
military service, and when considered alone or together 
with all of the evidence, both old and new, it is not so 
significant that it must be considered to fairly decide 
this claim. 

4. The claim for entitlement to service connection for 
tinnitus is not supported by cognizable evidence showing 
that the claim is plausible.  


CONCLUSIONS OF LAW

1. The evidence received since the July 1982 RO determination 
that denied reopening the claim for service connection for 
bilateral hearing loss, which has become final, is not new 
and material, and the claim for this benefit is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156 (1999).  

2. The claim of entitlement to service connection for 
tinnitus is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Finality

The United States Court of Appeals for the Federal Circuit 
has held that the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals 
(hereinafter, "the Court")) erred in adopting the test 
articulated in Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
See Hodge v. West, 155 F.3d 1356, 1363-64 (Fed. Cir. 1998).  
In Colvin, the Court adopted the following test with respect 
to the nature of the evidence which would constitute 
"material" evidence for purposes of reopening of a 
previously denied claim:  "there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome of the claim on the merits."  See Colvin, 1 Vet. 
App. at 174.  In light of the holding in Hodge, the Board 
will analyze the evidence submitted in the instant case 
according to the standard articulated in 38 C.F.R. § 3.156(a) 
(1999).

In view of the fact that the Court has held in Fossie v. 
West, 12 Vet. App. 1 (1998), that the standard articulated in 
38 C.F.R. § 3.156(a) is less stringent than the one 
previously employed by Colvin, the Board determines that no 
prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993). 

The RO originally denied the veteran's claim seeking 
entitlement to service connection for bilateral hearing loss 
in a January 1980 rating decision.  That decision was 
primarily based on a finding that the hearing loss which 
existed prior to the last period of active service (i.e., 
from October 1961 to August 1962) was not shown to have been 
aggravated by the veteran's short period of service.  The RO 
informed the veteran of the adverse decision and notice of 
his appellate rights in February 1980.  The veteran submitted 
additional evidence.  In December 1980, the RO confirmed the 
January 1980 rating decision.  In July 1982, the RO confirmed 
the January 1980 rating decision finding that after a review 
of all the evidence of record, the evidence did not 
constitute a new factual basis for reconsideration of service 
connection for hearing loss.  The veteran was provided notice 
of his appellate rights in August 1982.  The veteran did not 
file a notice of disagreement as to the adverse rating 
decision; the decision became final in August 1983.  

Because the RO previously denied the veteran's claim for 
service connection for bilateral hearing loss in July 1982, 
and the veteran did not initiate an appeal by filing a notice 
of disagreement, see 38 U.S.C.A. § 7105(a)-(b); 38 C.F.R. 
§§ 20.200, 20.302, the doctrine of finality as enunciated in 
38 U.S.C.A. § 7105(c) applies.  As such, the veteran's claims 
for this benefit may only be reopened if he submits new and 
material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  

New evidence will be presumed credible for purposes of 
determining whether new and material evidence has been 
presented to reopen the previously denied claim.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), and continues to be binding 
precedent).  New and material evidence means evidence not 
previously submitted to the agency decision makers, which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. §  3.156(a).  

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  See Winters v. West, 12 Vet. App. 203, (1999) 
(explaining the holding in Elkins v. West, 12 Vet. App. 209 
(1999)).  First, the Board must determine whether the veteran 
has submitted new and material evidence under 38 C.F.R. § 
3.156(a).  If the Board determines that the submitted 
evidence is not new and material, then the claim cannot be 
reopened.  Second, if new and material evidence has been 
presented, then immediately upon reopening the claim the 
Board must determine whether, based on all the evidence of 
record in support of the claim, presuming the credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well-grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well-grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the VA's duty to assist under 38 U.S.C.A. § 
5107(b) has been fulfilled.  See Winters and Elkins, both 
supra; see also Manio v. Derwinski, 1 Vet. App. 140, 145-46 
(1991).  

Pertinent evidence that was of record when the RO issued its 
decision in August 1982 is summarized as follows: 

Service medical records for the first period of active 
military service, May 1944 to May 1946, are silent as regards 
hearing loss.  The Notice of Separation from Naval Service, 
NAVPERS-553, reflects gunner's mate third class.  

In February 1948, the veteran enlisted in the National Guard.  
His hearing was 15/15.  From February 1948 to January 1951, 
the veteran was employed in a civilian capacity as an 
artillery repairman/ armory foreman with the Alabama National 
Guard.  

Service medical records for the second period of active 
military service, January 1951 to February 1952, are silent 
as regards hearing loss.  The report of medical examination 
reflects hearing acuity per whispered voice was 15/15.  

In December 1952, the veteran enlisted into the Army National 
Guard.  His hearing was evaluated as 15/15 measured by 
whispered voice.  On re-enlistment into the Air Force 
National Guard, a hearing loss of 75 percent was detected in 
October 1958.  At that time, the veteran was able to hear and 
understand the spoken voice at 10 feet with a hearing aid.  
The veteran was qualified for duty in the Air Force National 
Guard under paragraph 90C-160-I. (AFM).  An undated report 
from the Diagnostic Hearing Clinic reflects that the veteran 
had been fitted with a hearing aid.  A December 1958 medical 
statement reflects a hearing loss of approximately 75 percent 
that may or may not have been due to acoustical trauma.  It 
was recommended that he be removed from any area in which he 
may sustain any acoustical trauma, which could result in 
permanent and total hearing loss.  The audiometric 
examination in December 1958 reflects pure tone thresholds, 
in decibels, were as follows:

Dec. 1958


HERTZ



500
1000
2000
3000
4000
RIGHT
50
45
45
XX
55
LEFT
50
40
40
XX
55
Converted to ANSI units.  

The physical profile reflects an H-3 for impaired hearing.  
The National Guard Bureau, Report of Separation and Record of 
Service in the Air National Guard of Alabama and as a Reserve 
of the Air Force reflects that the veteran's military 
occupational specialties from 1952 to 1958 were artillery 
repairman, fire control systems technician, and weapons 
maintenance supervisor.  

A May 1959 letter from the Department of Labor, Bureau of 
Employee's Compensation reflects that the veteran incurred 
permanent disability attributable to his employment related 
hearing loss for the period from December 1958 to May 1959.  
In March 1960, the veteran reported receiving compensation 
from the U.S. Bureau of Employees Compensation for an injury 
incurred while employed with the Alabama Air National Guard.  

Service medical records for the third period of active duty 
service, October 1961 to August 1962, reflect that the 
veteran could not hear with the hearing aid off; that his 
hearing acuity was 8/15 per whispered voice; that he was able 
to hear and understand spoken voice at 10 feet away with a 
hearing aid; and that his sub-standard hearing was non-
disqualifying.  The November 1961 physical profile reflects 
an H-3 for impaired hearing.  Hearing Conservation Data 
collected in January 1962 reflects by the veteran's report 
that his current noise exposure or time in the job was 5 - 9 
years; that he wore ear protection other than dry cotton 
always or frequently during exposure to loud noise; that he 
sustained a head injury in a 1954 accident; and that he was 
exposed to gunfire during basic training, hunting, and target 
practice.  The January 1962 audiometric results were as 
follows: 

Jan. 1962


HERTZ



500
1000
2000
3000
4000
RIGHT
40
20
10
10
5
LEFT
35
15
10
15
5
Converted to ANSI units. 

A subsequent January 1962 entry reflects that the veteran 
requested a revision of his profile - the removal of the 
level 3 rating for impaired hearing.  The veteran felt his 
hearing had improved and that the rating should be changed.  
The examiner noted that the recent audiogram showed a 
considerable defect in the 3000 to 6000 range.  An audiogram 
dated in February 1962 reflects that pure tone thresholds, in 
decibels, were as follows: 

Feb. 1962


HERTZ


#1
500
1000
2000
3000
4000
RIGHT
20
10
10
50
60
LEFT
5
10
20
55
50
Feb. 1962





#2
Hearing
Conservatio
n
Data


RIGHT
15
10
10
50
70
LEFT
20
15
30
60
60
Converted to ANSI units.  

The Hearing Conservation Data report dated in February 1962 
reflects that the veteran seldom or never used ear protection 
other than dry cotton during exposure to loud noise; that his 
current noise exposure was over 1 year and 6 months in his 
current job; that he was exposed to gunfire during basic 
training and combat-heavy arms; and that he had sustained a 
bilateral mechanical ear injury and that he had bilateral 
tinnitus following exposure to noise.  The report also 
reflects "injury to nerve connection in ear" and "ringing 
in ears about a years (sic) ago."  

The veteran was referred by the flight surgeon's office to 
the ear, nose, and throat (ENT) clinic for disposition on his 
request to return to flight line duties involving hazardous 
noise and the [assignment of an] H-1 profile.  The referral 
noted that the veteran had approximately eight months before 
retiring from the Air Force.  The March 1962 consultation 
report reflects that after a review of the audiogram and 
history, the candidate could return to the flight line 
providing he utilized the proper ear protection according to 
policy.  The report reflects that an audiogram should be 
performed every six weeks during that period.  If there was 
any change in the audiogram, he should be re-evaluated.  
During the period of re-evaluation, he should be taken off 
the flight line.  The May 1962 separation examination 
reflects that the tympanic membranes were intact; that 
hearing acuity to spoken voice was 15/15; that hearing acuity 
to whispered voice was 15/15; and that the veteran was 
awarded one cash settlement by the Labor Board for decreased 
auditory acuity.  The "[p]atient [was] told it was 'due to 
jets'".  A hearing aid was worn from 1958 to 1961 and not 
since that time with no difficulty on the job.  The summary 
of defects reflects, inter alia, bilateral audio acuity loss.  
The physical profile reflects an H-2.  Pure tone thresholds 
on audiometry, in decibels, were as follows:


May 1962


HERTZ



500
1000
2000
3000
4000
RIGHT
45
35
35
--
45
LEFT
20
10
20
--
50
Converted to ANSI units.

The November 1962 report of medical examination for 
enlistment into the Army National Guard reflects hearing 
acuity was 15/15 measured by whispered voice.  The notes 
reflect that the veteran had some hearing impairment in 1958 
while working with jet aircraft; that he had recovered; and 
that his hearing was normal.  The physical profile reflects 
an H-1.  The DD Form 214 reflects that the veteran's military 
occupational specialty was warehouse specialist.  

An undated service department medical consult received by the 
RO in November 1980 reflects history of a noisy environment; 
that his past history was essentially negative; and that he 
always used the usual protective measures.  The author noted 
that this was a case of perceptive type deafness probably due 
to acoustic trauma.  

Private medical records to include audiological examinations 
dated between 1974 and July 1982 were silent as to the degree 
of aggravation due to his period of active military service.  
A May 1976 report from The Orthopedic Clinic reflects that 
Lockheed Aircraft Service employed the veteran as a weapons 
mechanic.  The veteran retired from Lockheed Aircraft Service 
in 1982.  

According to the law, service connection may be granted for a 
disability that was incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303 (1999).  Active military, naval and air 
service includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred in line of duty.  
See 38 U.S.C.A. § 101(24) (West 1991); 38 C.F.R. § 3.6(a) 
(1999).  Audiometric testing measures threshold hearing 
levels in decibels (dB) over a range of frequencies in Hertz 
(Hz); the threshold for normal hearing is from 0 to 20 dB, a 
higher threshold indicates some degree of hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citation 
omitted).

The Board notes that based upon the evidence on file at the 
time of the July 1982 rating decision, independent evidence 
supported a finding that a permanent hearing loss disability 
was diagnosed in 1958; that a bilateral hearing loss existed 
prior to the veteran's last period of active duty service 
(i.e., October 1961 to August 1962); and that evidence was 
not submitted to show that the hearing loss which pre-existed 
active duty in 1961 was aggravated during that period of 
active duty service.  In that regard, the veteran had not 
presented a well-grounded claim for service connection for 
bilateral hearing loss based on aggravation, as there was no 
evidence which established that the pre-existing bilateral 
hearing loss was aggravated during his last period of active 
military service as would be demonstrated by an increase in 
disability during such service.  See 38 C.F.R. § 3.306(a) 
(1999); see also Paulson v. Brown, 7 Vet. App. 466, 468 
(1995); Caluza v. Brown, 7 Vet. App. 489, 506 (1995).  

The Board notes that in Evans v. West, 12 Vet. App. 22 
(1998), the Court stated that as a result of Hodge, the 
determination of whether new evidence was sufficiently 
material is a "fact-specific determination."  Id. at 28.  
Accordingly, the Court held that such a determination was to 
be reviewed under a deferential standard of review, which is 
the clearly erroneous standard.  See Elkins, at 209.  

Moreover, the Court has held that the newly presented 
evidence need not be probative of all the elements required 
to award the claim, but need only tend to provide each 
element that was a specified basis for the last disallowance.  
See Evans v. Brown, 9 Vet. App. at 284; see also Hickson v. 
West, 12 Vet. App. 247 (1999).  Accordingly, the focus of the 
Board's inquiry in this regard is upon whether the record now 
reflects competent medical evidence establishing that the 
hearing loss was aggravated by active military service.  

Pertinent evidence associated with the claims folder 
subsequent to the July 1982 rating decision includes the 
following: 

In August 1982, the veteran submitted a statement purportedly 
written in November 1958 which reflects, in pertinent part, 
that his ears and hearing were alright from May 1943 (sic) to 
November 1955, to include active duty, reserve, and national 
guard service.  While in the Alabama Air National Guard, he 
was attached to the 160th Tactical Reconnaissance Squadron 
from 1953, where he worked on or near RF-SOA and RF-S4F type 
aircraft.  He was issued ear plugs in June 1955.  He used 
earplugs consistently and used both earplugs and earmuffs 
when appropriate from January 1958 and until he was removed 
from the noise areas in April 1958.  In March and April 1958, 
audiometric testing demonstrated a 75 percent hearing loss.  

A September 1982 compensation and pension examination report 
reflects, inter alia, moderately severe bilateral 
sensorineural hearing loss.  The examination report reflects 
that the veteran was exposed to considerable aircraft, as 
well as gunfire noise during his periods of service.  The 
veteran reported that while on working status in the National 
Guard, he was told on a routine physical examination that he 
had hearing loss and was issued a hearing aid in 1958.  At 
the time of the compensation and pension examination, the 
veteran wore a hearing aid, alternately in either ear.  The 
veteran reported that the hearing defect was remaining about 
the same.  The examination reports are silent as regards 
aggravation of the pre-existing bilateral hearing loss.  

Comrade statements dated in July and September 1990 reflect 
that the veteran was exposed to gunfire from kamikaze planes; 
that he was assigned to a 40-mm Bat.; that the veteran had 
some difficulty hearing the ship's doctor after a kamikaze 
suicide plane hit the ship; and that there were times during 
look out watches when he had a hard time hearing orders, 
announcements on the ship speaker, and conversations with his 
shipmates.  

An April 1994 compensation and pension examination for post-
traumatic stress disorder reflects that the veteran had, 
inter alia, problems with his hearing.  The veteran testified 
at a personal hearing before a Hearing Officer in April 1994 
that he needed a hearing aid.  

The transcript of the September 1996 personal hearing before 
a Hearing Officer reflects that the veteran had no hearing 
problems before service.  He first noticed hearing problems 
when he was in the U.S. Navy during the invasion of Okinawa.  
He was "on a 5", 38 gun" and there was a twin 40 set above 
the 5", 38 gun when a kamikaze hit the ship.  His military 
occupational specialty during service was "always" a 
weapons specialist.  Following his period of naval service, 
the veteran was employed by the State of Alabama rebuilding 
Ford engines for the Highway Patrol.  He contends that the 
only noise was pulling wrenches and torque wrenches.  He used 
to put sweet oil in the ear[s].  He did not seek treatment 
for a hearing condition after the first period of service.  
His military occupational specialty was weapons specialist in 
the U.S. Army.  He received no treatment for a hearing 
problem during his period of Army service.  On discharge, he 
enlisted in the Army National Guard and was transferred into 
the Air Force National Guard.  At that time, he was given a 
hearing test and issued a hearing aid.  He believes it was in 
1959.  When he enlisted into the U.S. Air Force, he wore a 
hearing aid.  He continued to work around weaponry the entire 
time he was enlisted in the U.S. Air Force.  His hearing 
became progressively worse.  When he discharged from the U.S. 
Air Force, he did not receive any medical treatment.  He 
testified that his military service caused his hearing loss.  
He added that he was an inspector for the State of Alabama 
over all of the National Guard units and that he inspected 
and test fired the guns before summer camp.  The veteran 
testified that he test fired the 50 and 30 caliber machine-
guns, the 40-mms, 105 howitzers, the 155 howitzers, 90-mm 
tank guns, 75-mm tank guns, and the 105 tank guns.  He tested 
the mortars, rocket launchers, and the 57 and the 105 
recoilless rifles.  

Since the July 1982 rating decision, the veteran has put 
forth-varying arguments to support his claim of entitlement.  
However, these arguments are not new and material, as they do 
not bear directly and substantially upon whether the 
bilateral hearing loss was aggravated by the veteran's active 
military service.  The veteran contends that his hearing loss 
was due to his military service.  However, in the November 
1958 statement written by the veteran and contemporaneous to 
the diagnosis of a bilateral hearing loss, the veteran 
reported that hearing loss was diagnosed during his civilian 
service with the Alabama National Guard in 1958, not while 
serving on active duty.  On enlistment into the U.S. Air 
Force in 1961, he wore a hearing aid and had a 75 percent 
hearing loss.  Although the comrade statements dated in 1990 
reflect noise exposure and some difficulty hearing following 
gunfire during active service between 1944 and 1946, there is 
no medical data to reflect sustained hearing loss or to 
suggest any relationship between that period and the 
documented hearing loss noted in 1958.  Other evidence 
submitted since the July 1982 rating decision (i.e., private 
treatment records and VA examinations), do not reflect a 
discussion of whether the hearing loss noted in 1958 and 
attributed to a civilian occupation was aggravated by the 
veteran's active military service from October 1961 to August 
1962.  In brief, the statements are redundant.  

Since the evidence that was before the RO in July 1982 
reflected similar facts, that is, that a hearing loss was 
attributed to a civilian occupation, that the veteran was 
employed by the national guard in a civilian capacity when a 
hearing loss disability was diagnosed, and that the lay 
evidence, as well as the cited medical data, is merely 
cumulative of evidence that was considered by the RO in 1982, 
and it has no significant effect upon the facts previously 
considered.  As such, these pieces of evidence are not "new 
and material" within the meaning of 38 C.F.R. § 3.156(a), 
they provide no basis for reopening the claim of entitlement 
to service connection for bilateral hearing loss.  See 
38 U.S.C.A. § 5108; see also Smith v. West, 12 Vet. App. 312, 
315 (1999) (holding that if new evidence had not been 
submitted, the veteran had not fulfilled the requirement for 
"new and material" evidence to reopen his claim for service 
connection).  Accordingly, this claim is not reopened.  


Service Connection

Service connection may be granted if the evidence 
demonstrates that the current disability resulted from an 
injury or disease incurred in or aggravated coincident with 
service in the Armed Forces.  See 38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999); see also Degmetich 
v. Brown, 104 F.3d 1328, 1331-32 (Fed.Cir. 1997).  However, a 
claim of service connection is not evaluated unless the 
person claiming VA benefits meets the initial burden of 
submitting evidence "sufficient to justify a belief in a 
fair and impartial individual that the claim is well-
grounded."  See 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claim that is well-grounded is 
plausible, meritorious on its own, or capable of 
substantiation.  See Moreau v. Brown, 9 Vet. App. 389, 393 
(1996); see also Mattern v. West, 12 Vet. App. 222 (1999) 
(the claim need not be conclusive).  

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 489, 504 (1995); see also 
Epps v. Gober 126 F.3d 1464, 1468 (Fed. Cir. 1997) (Expressly 
adopting definition of well-grounded claim set forth in 
Caluza, supra).  The second and third Caluza elements can be 
satisfied under 38 C.F.R. § 3.303(b) by evidence that the 
condition was "noted" during service; evidence showing 
post-service continuity of symptomatology; and medical 
evidence of a nexus between the present disability and the 
post-service symptomatology.  See Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997).  For the purpose of determining 
whether a claim is well-grounded, the credibility of the 
evidence in support of the claim must be presumed.  See 
Robinette v. Brown, 8 Vet. App. 69, 75 (1995).  

In essence, the veteran asserts that tinnitus was incurred in 
service.  The Board has reviewed the veteran's file in its 
entirety and has considered the veteran's assertions.  The 
veteran has asserted at various times that he did not have a 
problem with his ears from 1943 to 1955 and that ringing in 
his ears continued from 1944 to 1946 and became progressively 
worse during his service with the U.S. Air Force - 1961 to 
1962.  Lay statements are considered to be competent evidence 
when describing the features or symptoms of an injury or 
illness.  See Layno v. Brown, 6 Vet. App. 465 (1994); see 
also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  However, 
the veteran cannot meet his initial burden by relying on his 
own opinion as to medical matters.  If the determinative 
issue is one of medical etiology or a medical diagnosis, 
competent medical evidence must be submitted to make the 
claim well-grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 
92 (1993).  

Neither the service medical records nor the immediate post 
service medical records reflect the evaluation or treatment 
of tinnitus while the veteran was on active duty.  Service 
medical records for the first period of active service dated 
from May 1944 to May 1946 are silent as regards complaints of 
or treatment for tinnitus, as well as those for the second 
period of service - January 1951 to February 1952.  A 
February 1962 Hearing Conservation Data record reflects 
bilateral tinnitus following noise exposure and "ringing in 
ears about a years (sic) ago."  That evidence places the 
onset of tinnitus prior to October 1961.  The May 1962 
separation examination is silent as regards tinnitus.  It was 
noted that after discharge from the U.S. Air Force in August 
1962, the veteran resumed civilian employment as a weapons 
specialist with the national guard.  The report of medical 
history and the report of medical examination completed on 
enlistment into the Army National Guard in November 1962 are 
silent as regards complaints of or treatment for tinnitus.  

Simply, there is only one reference during the veteran's 
active military service, which refers to a history of 
tinnitus/ ringing in the ears prior to the veteran having 
entered active service in October 1961.  Even though the May 
1979 private medical record reflects persistent tinnitus, it 
does not relate the occurrence to any specific incident or 
period of active military service.  As the diagnosis of 
tinnitus in 1979 is remote to his active military service, 
there is no medical evidence that establishes that tinnitus 
had its onset while the veteran was on any active duty 
period.  Similarly, the September 1982 compensation and 
pension examination indicates an impression of tinnitus 
secondary to bilateral moderately severe sensorineural 
hearing loss.  While that examination report refers by 
history that (1) the veteran served in the Navy, Army, and 
the Air Force, and (2) the veteran was exposed to 
considerable aircraft, as well as gunfire noise during his 
periods of service, the Board must emphasize that evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute competent medical evidence.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Thus, 
this report is competent medical evidence of a relationship 
between the veteran's current tinnitus and his period of 
active service. In that respect, the veteran has submitted no 
cognizable evidence to support his claim.  Therefore, the 
claim for service connection for tinnitus is not well-
grounded.  

Since the veteran failed to submit evidence in support of a 
plausible claim, the VA is under no duty to assist him in any 
further development of the claim.  See 38 U.S.C.A. § 5107(a); 
see Morton v. West, 12 Vet. App. 477 (1999) (VA cannot assist 
a claimant in developing a claim that is not well-grounded).  
Further, the veteran's burden to submit evidence sufficient 
to establish a well-grounded claim is the veteran's alone and 
is not relieved by the benefit of the doubt provision.  See 
38 U.S.C.A. § 5107(b); Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  


Other consideration

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his 
applications (1) to reopen his claim for service connection 
for bilateral hearing loss and (2) for service connection for 
tinnitus.  See 38 U.S.C.A. § 5103(a) (West 1991); Graves v. 
Brown, 8 Vet. App. 522, 524 (1996); Robinette v. Brown, 8 
Vet. App. at 77-78. 



ORDER

New and material evidence has not been submitted to reopen 
the claim for service connection for bilateral hearing loss.  
The appeal is denied.  

Service connection for tinnitus is denied.  



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

 

